IN THE SUPREME COURT OF THE STATE OF DELAWARE


HANOVER INSURANCE COMPANY §
                                §
    Defendant Below, Appellant, §               No. 100, 2022
                                §
    v.                          §
                                §               Court Below: Superior Court
COMMERCE ASSOCIATES, LP,        §               of the State of Delaware
                                §
    Plaintiff Below, Appellee.  §
                                §               C.A. No. N18C-01-303

                             Submitted:    October 12, 2022
                             Decided:      October 26, 2022

      Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 26th day of October 2022, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its Memorandum Opinion

dated February 22, 2022;

      NOW THEREFORE IT IS ORDERED that the judgment of the Superior Court be

and the same hereby is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice